DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed July 23, 2020.
3. Claims 1-3, 5-10, 12-17 and 19-20 are pending and rejected, and claims 1, 8 and 15 are independent. 
Response to Arguments
4. Applicant's arguments in the Remarks filed 02/15/2022 have been fully and respectfully considered. As per the Examiner’s responses, please refer to below discussion.
4.1. In the Remarks, Applicant argued that
“”Specifically, Applicant asserts that Marrelli, Padmanabhan, and Shcejter, singularly or in combination do not teach or suggest the following recitation of the independent claims: executing the relational database conversion template to generate a peer review data package, wherein the peer review data package further comprises a shadow table, wherein the shadow table displays a system version of sourced versus converted data and a summary of discrepancies between source data and converted data.

The Examiner respectfully submits that the Merrelli reference was cited mainly for the teaching on data staging as equivalent to a peer review data package. For the above high-lighted limitation as a whole, Padmanabhan under Marrelli in view of Padmanabhan actually teaches the required. Padmanabhan teaches migration of table data from a source environment to a target environment, including converting the data. Here the source table reads on a primary table and the target table contains data similar or equivalent to the source table and, the target table clearly serves a shadowing to the source table (the primary table) as a shadow table. In the instant action, based on the same ground previously set forth, the citing for rejecting the limitation has been clarified. Accordingly, it is respectfully submitted the rejections was made reasonably.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Marrelli et al.: "PROCESSING DATA IN DATA MIGRATION", (U.S. Application Publication US 20150134589 A1, filed November 8, 2013 and published October 4, 2012, hereafter "Marrelli”), in view of
Padmanabhan et al.: "AUTOMATED DATA WAREHOUSE MIGRATION", (U.S. Application Publication US 20120265726 A1, filed April 18, 2011and published October 18, 2012, hereafter "Padmanabhan”).

As per claim 8, Marrelli teaches a computer program product for automation of bulk data conversion, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions (See [0024], a computer program product embodied in one or more computer-readable medium(s) having computer readable program code/instructions embodied thereon) to:
receive a request from a user via a user device to initiate a conversion project (See Figs. 3 and 6, [0049], a set of one or more extract-transform-load (ETL) jobs are run across a "middleware system.");
generate and store a conversion project data file for the conversion project on a shared datastore, wherein the shared datastore comprises a datastore accessible via remote access over a network (See Figs. 3A and 6, [0049], [0079] and [0091], a set of one or more extract-transform-load (ETL) jobs are run across a "middleware system"; and data cleansing and harmonization occurs in STG area which is a schema grouping tables that belong together, reflecting the source data model(s) and the area is used data profiling, as a pick-up location of the original data by developers for each unit or for each functional test they do during code development, thus allowing all records across 
receive source data for conversion (See Fig. 6 and [0091], data to be migrated flows from conversion data sources 602, through ETL tool 604, to conversion target system 606.);
generate a relational database conversion template based on the received source data (See Fig. 6 and [0091], data cleansing and harmonization occurring in STG area which is a schema grouping tables that belong together, reflecting the source data model(s) and the area is used data profiling, allowing all records across all sources to be stored in a common data model, and to facilitate unified cleansing and harmonization logic to be applied consistently to all records across all source systems. Here the unified cleansing and harmonization logic teaches the relational database conversion template generated);
execute the relational database conversion template to generate a peer review data package (See Fig. 6 and [0091], applying the unified cleansing and harmonization logic consistently to all records across all source systems in STG area which is a schema grouping tables that belong together and the area further serving as a pick-up location 
upload the peer review data package to the shared datastore (See Fig. 6 and [0091], data cleansing and harmonization occurring in STG area which is a schema grouping tables that belong together, reflecting the source data model(s) and the area is used data profiling, allowing all records across all sources to be stored in a common data model, and to facilitate unified cleansing and harmonization logic to be applied consistently to all records across all source systems. Here the schema grouping tables that belong together teaches the peer review data package uploaded to the shared datastore); and
grant access to the peer review data package to one or more peer users (See Fig. 6, [0070] and [0091], staging (STG) area is a schema grouping tables that belong together and the area further serving as a pick-up location of the original data by developers for each unit or for each functional test they do during code development. The resources collaborate with the developers to define the functional specifications and appropriate source-to-target mappings. They are responsible for several activities and validation checks as data is migrated. Here the developers being able to pick-up data from staging area suggests the developers being granted access to the staging area 
Marrelli does not explicitly teach revise the relational database conversion template based on input received from the one or more peer users.
On the other hand, as an analogous art on data migration, Padmanabhan teaches revis[ing] the relational database conversion template based on input received from the one or more peer users (See Figs. 6, 13, [0121] and [0184], for migration of data from a source environment (e.g., an RDBMS-based system) to a target environment ( e.g., a data warehouse platform), any tables that are determined to have failed to migrate properly or otherwise indicate a re-run can be re-run with updated configuration data and/or migration scripts; and when migrating ETL components of a source environment to a target environment, the failed ETL conversion jobs, input files, configuration data, conversion scripts, and/or validation scripts can be modified. Here the migration scripts update or modification teaches revising the relational database conversion template).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Padmanabhan's teaching with Marrelli reference because Padmanabhan is dedicated to migration and validation of data from a source environment (such as an RDBMS system) to a target environment (such as a data warehouse appliance), Marrelli is dedicated to data migration that uses extract-transform-load (ETL) processes, and the combined teaching would have enabled  
Marrelli in view of Padmanabhan further teaches:
execute a revised relational database conversion template to generate a converted data package (See Padmanabhan: Figs. 6, 13, [0121] and [0184], for migration of data from a source environment (e.g., an RDBMS-based system) to a target environment ( e.g., a data warehouse platform), any tables that are determined to have failed to migrate properly or otherwise indicate a re-run can be re-run with updated configuration data and/or migration scripts; and when migrating ETL components of a source environment to a target environment, the failed ETL conversion jobs, input files, configuration data, conversion scripts, and/or validation scripts can be modified and conversion and/or validation jobs re-executed for the failed ETL conversion jobs, or for all conversion and/or validation jobs. Here the re-run or re-execution teaches executing the revised relational database conversion template to generate a converted data package),
wherein the peer review data package further comprises a shadow table (See Padmanabhan: Fig. 6, [0097] and [0121], a migration of data from a source environment (e.g., an RDBMS-based system) to a target environment ( e.g., a data warehouse platform) includes converting SQL data from the source environment to the target 
wherein the shadow table displays a system version of sourced versus converted data and a summary of discrepancies between source data and converted data (See Padmanabhan: [0121], migration report 1900 reporting errors reporting during migration at process block 642. As shown, a bad record in the source data is detected at input row 1 of the input SQL table. Instead of a blank string " ", an 8-bit integer was expected. At process block 644, any tables that are determined to have failed to migrate properly or otherwise indicate a re-run can be re-run with updated configuration data and/or migration scripts and by re-executing one or more steps of the data migration process); and
upload the converted data package for access by one or more downstream users (See Marrelli: [0070], these resources collaborate with the developers to define the functional specifications and appropriate source-to-target mappings. They are 

As per claim 9, Marrelli in view of Padmanabhan teaches the computer program product of claim 8, wherein generating the relational database conversion template further comprises generating a pre-populated relational database management conversion script based on one or more fields contained in the source data (See Marrelli: Fig. 6 and [0091], data cleansing and harmonization occurring in STG area which is a schema grouping tables that belong together, reflecting the source data model(s) and the area is used data profiling, allowing all records across all sources to be stored in a common data model, and to facilitate unified cleansing and harmonization logic to be applied consistently to all records across all source systems. Here the unified cleansing and harmonization logic also teaches the pre-populated relational database management conversion script based on one or more fields contained in the source 

As per claim 10, Marrelli in view of Padmanabhan teaches the computer program product of claim 8, wherein the source data further comprises data to be converted, a definition document defining one or more data fields or conversion rules, and a data conversion validation file (See Marrelli: [0005], a functional data analyst type worker "owns" conversion objects and is accountable for functional specification of the conversion and functional unit testing, and coordinates post-load validations; and a developer type worker also "owns" conversion objects and is accountable for technical specifications on ETL design and development of ETL code; and Padmanabhan: [0047], a conversion of ETL data from a source environment (e.g., an RDBMS-based system) to a target environment (e.g., a data warehouse platform) across multiple system workbenches, including an analysis workbench, a migration workbench, and a quality assurance workbench.).

As per claim 11, Marrelli in view of Padmanabhan teaches the computer program product of claim 8, 
As per claim 12, Marrelli in view of Padmanabhan teaches the computer program product of claim 8, wherein the converted data package further comprises a spreadsheet file summarizing the bulk data conversion (See Marrelli: [0085], [0087], 

As per claim 14, Marrelli in view of Padmanabhan teaches the computer program product of claim 8, wherein the shared datastore is continuously updated to reflect the status of the conversion project (See Marrelli: [0137], aggregator framework allows seamless "slicing and dicing" of the information pulled into a data conversion dashboard database or other information repository).

As per claims 15-17 and 20, the claims recite a computer implemented method for automation of bulk data conversion, the computer implemented method comprising steps performed by the computer-executable instructions as recited in claims 8-10 and 14, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over Marrelli in view of Padmanabhan above.
Therefore, claims 15-17 and 20 are rejected along the same rationale that rejected claims 8-10 and 14, respectively.

As per claims 1-3, 5 and 7, the claims recite  a system for automation of bulk data conversion comprising at least one memory device with computer-readable program code stored thereon (See Marrelli: [0024], a computer program product embodied in one or more computer-readable medium(s) having computer readable program code/instructions embodied thereon); at least one communication device (See Marrelli: [0032], data processing system including communication network); at least one processing device operatively coupled to the at least one memory device and the at least one communication device (See Marrelli: [0029], the instructions, which execute via the processor of the computer), wherein executing the computer-readable program code is configured to cause the at least one processing device to perform the steps by the computer-executable instructions as recited in claims 8-10, 12 and 14, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over Marrelli in view of Padmanabhan above.
Therefore, claims 1-3, 5 and 7, are rejected along the same rationale that rejected claims 8-10, 12 and 14, respectively.

5.2. Claims 13, 6 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Marrelli in view of Padmanabhan, as applied to claims 1-3, 5, 7-10, 12, 14-17 and 20 above, and further in view of 
Schejter: "METHODS AND SYSTEMS FOR REWRITING SCRIPTS TO DIRECT REQUESTS", (U.S. Application Publication US 20180013848 A1, filed July 8, 2016 and published January 11, 2018).

As per claim 13, Marrelli in view of Padmanabhan does not explicitly teach the computer program product of claim 8, wherein the converted data package further comprises a spreadsheet file with one or more hyperlinks to relational database management conversion code and one or more data definitions.
However, Schejter teaches the computer program product of claim 8, wherein the converted data package further comprises a spreadsheet file with one or more hyperlinks to relational database management conversion code and one or more data definitions (See Figs. 2 and 5, [0042], [0044]-[0045], [0087] and [0090], checking whether URLs in the scripts have been rewritten (e.g., to include a rewritten signature) and for reporting the unsigned URL(s) to the proxy server and client applications including spreadsheets for number crunching. The script in the web page is converted into an abstract syntax tree (AST) structure and providing functions for causing the user device to generate a new script. Here the client application module includes web browser module, the spreadsheet application and client database for storing data associated with the network service platform).
It would have been obvious to one having ordinary skill in the art at the time of 

As per claims 19, the claim recites a computer implemented method for automation of bulk data conversion, the computer implemented method comprising steps performed by the computer-executable instructions as recited in claim 13, and as rejected under 35 U.S.C. § 103 as being unpatentable over Marrelli in view of Padmanabhan and further in view of Schejter above.
Therefore, claim 19 is rejected along the same rationale that rejected claim13.

As per claim 6, the claim recites a system for automation of bulk data conversion comprising at least one memory device with computer-readable program code stored  Schejter above.
Therefore, claim 6 is rejected along the same rationale that rejected claim 13.
References
6.1. The prior art made of record:
A. U.S. Patent Application Publication US-20150134589-A1.
B. U.S. Patent Application Publication US-20120265726-A1.
C. U.S. Patent Application Publication US-20180013848-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D. U.S. Patent Application Publication US-20070204211-A1.

Conclusion
7.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 9, 2022